 IRON WORKERSLOCAL 455 (PRECISION FABRICATORS)385Shopmen's Local Union No 455,International Association of Bridge, Structural and OrnamentalIronWorkers,AFL-CIO (PrecisionFabricators,Inc)andSamuel G PorterandDanielPoundsCases 29-CB-6372-1 and 29-CB-6372-2October 19 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 27 1987 Administrative LawJudge Edwin H Bennett issued the attached decilionThe Respondent filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided, to affirm the judge s rulings findings I andconclusions and to adopt the recommended Orderunlawfully attempted to cause Precision Fabricators Inc(Employer) to discharge Porter and Pounds The criticalissueiswhether the Union lawfully could condition employment on retroactive application of a union securityclause to members who had been on strike for a successor agreementOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofRespondents brief and argument of the parties I makethe followingFINDINGS OF FACTIJURISDICTIONIt is admitted that the Employer a New York corporation located in Garden CityNassau CountyNewYork is engaged in the manufacture sale and distribution of sheet metal and related products with in excess of$50 000 annual purchases of sheet metal and other products delivered to it in interstate commerce directly fromoutside the State of New York It further is admittedand I find that the Employer is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act and that the Union is a labor organizationwithin themeaningof Section 2(5) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Shopmen sLocal Union No 455 International Association ofBridge Structural and Ornamental Iron WorkersAFL-CIO Garden City New York its officersagents and representatives shall take the action setforth in the OrderIn adopting the judges finding that the Respondent unlawfully demanded union dues from the Employer during a contract hiatus whenthere was no union security agreement in effect we do not rely on theportion of his discussion ofSeaLand of California197 NLRB 125 (1972)which refers to the applicabilityof a 30-daygrace period because therecord and the issues in this proceeding do not involve the application ofsuch periodElizabeth Orfan Esqfor the General CounselVicki ErensteinEsq (SipserWeinstockHarper & Dorn)for the RespondentDECISIONSTATEMENT OF THE CASEEDWIN H BENNETT Administrative Law Judge On30 June 1986 unfair labor practice charges were filed bySamuel G Porter and Daniel Pounds against Shopmen sLocalUnionNo 455InternationalAssociationofBridge Structural and Ornamental Iron Workers AFL-CIO (Respondent or the Union) which led to the issuance of an order consolidating cases consolidated complaintand notice of hearing (complaint) on 14 August1986The hearing was conducted on 1 June 1987 InBrooklynNew Yorkon the allegationthat the UnionIITHE ALLEGED UNFAIR LABOR PRACTICESThe Union has been certified as the exclusive collective bargaining representative of the Employers producLion and maintenance employees and truckdrivers about50 in number since about the mid 1970s The parties negotiated several contracts which according to WilliamColavito the union president always had been precededby a strike The 1982 contract which expired on 28 February 1985 containedinter aliaa valid union securityclause and a dues checkoff provisionOn expiration of the contract the Union struck for anew agreement The unit employees including Porterand Pounds had authorized that strike by secret ballotelectionColavito informed the employees that duringthe period of the strike they would be liable for continued payment of dues although at a reduced rate of $15 amonth The strike was 100 percent effective and lasteduntil 19 August 1985 when a memorandum of agreementwas executed for a new contract to last until 30 June1988A formal contract embodying this understandingwas entered into on 18 April 1986The memorandum of 19 August extended the expiredagreementwithmodificationsincertainareas (e gwagesmedical coverage etc) By implication amongthe expired provisions incorporated into the new agreement were union security and dues checkoff There isno evidence that any agreement was reached before 19August on union security or for that matter any otherprovision and certainly there is no evidence that employeeswere advised before 19 August of any suchagreementThe formalagreementexecuted 18 April1986 recitesin itsopening paragraph that it is effectiveas of the first day of March 1985 and contains at section 4(A) and (B) the following union security provisions291NLRB No 66 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(A) Each of the Company s employees includedin the bargaining unit described and set forth inSectionIhereof shall as a condition of employment be or become a member of the Union notlater than the thirty first day following the effectivedate of this Agreement or not later than the thirtyfirstday following the beginning of his or her employment whichever is the later and each such employee shall as a condition of continued employment remain a member of the Union in good standing to the extent authorized by Section 8(a)(3) ofthe Labor Management Relations Act 1947(B)Upon receipt of a written notice from theUnion that an employee had not acquired memberchip in the Union or has not maintained his or hermembership in good standing therein as providedfor in Subsection (A) above the Company shallnotify such employee that as a condition of employment he or she must comply with the provisions ofSubsection (A) above and unless notified by theUnion that the employee has complied with the requirement the Company shall after five (5) working days from the original notice from the Uniondischarge such employeeThe agreement also provides for deduction of uniondues from wages for those employees who have furnished written authorizationThe record is silent aboutwhether Porter and Pounds provided such authorizationalthough it is clear that since September 1985 dues deductions have been made and there is no suggestion thatsuch conduct has been done in an unlawful mannerUnit employees returned to work over a 2 weekperiod beginning 19 August 1985 and the Employer resumed dues deduction in September of that year pursuantto the concededly valid union security and dues checkoffprovisions in the new agreement Pounds who returnedtowork the first week and Porter who returned thesecond week never terminated their union membershipNevertheless both men refused to pay dues while onstrike and as a consequence they now are considered bythe Union to be delinquent for the 5 months of Marchthrough July 1985 with each one owing $75 for thatperiod Because employees were not at work during thestrike it goes without saying that the Employer did notdeduct or transmit any dues on behalf of any employeefor this period of time Union records however aremaintained in such a manner that dues receipts are allocated to the oldest delinquency a circumstance that accounts for union records reflecting dues payments credited to the accounts of Porter and Pounds for the strikeperiod It is undisputed though that the Union s demandfor dues payments described below covers the periodwhen the employees were on strikeOn 21 May 1986 Frank Hernandez the Union s financial secretary treasurer sent two letters to the Employer(one regarding Porter and one regarding Pounds) as followsUnless we receive the amount of $75 00 by June 21985 he is to be removed from the job in accordance with Section 4A and B of the existing contract I trust that this will not be necessaryThere is no evidence that the Union ever informed thetwo employees of their alleged delinquency nor has theUnion particularized to the employees or the Employerhow the $75 was calculated However as noted the delinquencies were caused by their failure to pay dues directly to the Union for the 5 month strike periodThe Employer by its attorney responded by letterdated 28 May 1986 which stated in pertinent part thatthe Employers records showed all proper dues havebeen deducted from his pay and forwarded to the Unionfor the entire period of time in questionConcerningPorter the letter stated that the Employer employed aSam Porter but not a Joseph Porter the name recited inthe Union s letter and that Porter s dues payments werecurrent for the period of his employment' The letterclosed with the statement that the Employer does notintend to remove either employee from his job pursuantto your requestAnd the Employer did not do soIIIDISCUSSIONA Position of the PartiesThe General Counsels position is that union membership can be required as a condition of employment onlywhen authorized by a valid agreement and that no suchagreement existed for the 5 months the employees wereon strikeTherefore the Unions demand on the Employer to deduct dues for the two employees for theperiodwhen there was no agreement and when theywere not even at work violated well established lawRespondent views the case in an entirely different posture It argues that the contract including the union security obligation negotiated after the strike had retroactiveapplication and therefore had continuing effectthrough the strike period It further claims that Boardlaw forbidding retroactive application of union securityclauses applies only to situations where there is an initialagreement or the employees are newly hired or the employees effected had not been union members Unlikethose situations this case the argument continues involves a successor agreement covering Porter andPounds both of whom had retained membership throughout the hiatus period (which coincides with the strikeperiod)Respondent further argues that its conduct waslawful because Porter and Pounds had executed checkoffauthorizationwhich remained valid that before thestrike they were notified of the dues requirement and assented to the obligation and they participated in the ratification of the new agreement Respondent asserts thatthe foregoing circumstances distinguishes this case fromthose relied on by the General Counsel Respondent doesnot address the fact that the two employees did notwork for the period for which dues are sought Its arguIthas come to our attention that [Pounds/Porter]who is in your employ has failed to pay his dues(5) five months in arrears total $75 00 as required'There doesnot appearto be anyquestion of mistaken identificationand presumably the Union s letter of 21 Maywas intendedto refer to theSamuelPorternamed in the complaint IRON WORKERS LOCAL 455 (PRECISION FABRICATORS)387ment is that as union members they were obligated topay dues during the strike and that this obligation couldbe enforced by way of the union security clause even ashere one applied retroactivelyB Concluding FindingsBefore turning to the arguments of the parties athreshold question is whether the Union s letter of 21Ma) 1986 requesting that Porter and Pounds be fired because of their failure to pay dues pursuant to the unionsecurity clause constitutes anattempt to causewithinthe ambit of Section 8(b)(2) because the Union s demandwas unsuccessful and therefore did not cause a dischargeThe Board has spoken to this issue and has held thatwhere as here statements which contain directions orinstructionsenjoy no privilege under Section 8(c) butrather fallwithin theattempt to cause language ofSection 8(b)(2)BakeryWorkers Local 173 (ContinentalBaking)128NLRB 937 939 (1960) I find that theUnion s letter stating that Porter and Pounds were to beremoved from the job unless the dues delinquency waspaid by 2 June 1985 constitutes a direction satisfying theattempt to cause language of Section 8(b)(2)Ifurther find that the General Counsel correctlyargues that the principles governing the circumstances ofthis case are well settled matters of law which compel afinding of violation as alleged For a union to require thepayment of dues as a condition of employment theremust be in effect a valid union security agreement covering the period for which dues are demanded and thatsuch agreement cannot be inferred by the mere fact thatan expired collective bargaining agreement contained aunion security provision i e such provision does notsurvive an expired agreement but must be newly negotiatedChestnut Hill Bus Corp270 NLRB 212 (1984)Furthermore it is equally well settled that union secumy provisions which condition employment on paymentof dues will not be given retroactive effect to cover aperiod of time when there was no such agreement evenwhere the uncovered timeframe was occasioned by ahiatus during which the parties were negotiating a successor agreement and regardless of the existence of astrikeTransportationCommunications Local 1937 (NCRCorp)235 NLRB 666 (1978)In the instant case the union security requirement terminated along with expiration of the collective bargaining agreement on 28 February 1985 A successor agreement was not reached until 19 August 1985 at whichtime a new agreement was executed During that hiatusno agreement existed and therefore no employee evenone who worked in that period let alone one who wason strike could be required to maintain membership as acondition of employment Respondents argument thatthese time honored rules did not apply to Porter andPounds and that when the new agreement was reached itcould be retroactively applied to them because theynever resigned their membership and were not newlyhired employees simply is contrary to Board lawInTeamsters Local 70 (Sea Land of California)197NLRB 125 (1972) the parties negotiated a successor collective bargaining agreementwhichwas signed on 26October 1970 to replacean agreementthat had expiredon 31 March 1970 The new agreement including aunion secunty provisionwas given retroactive effect to1April 1970 Employee Reliford a union member andemployee of the company since 1963 became delinquentin dues dunng the hiatus for which reason he was suspended from membership on 30 September 1970 On 10November 1970 a few weeks after the new agreementhad been executed he was unlawfully fired at the union srequest because of this delinquency that arose during thehiatusTheunion washeld to have violated the Act because it was reasoned that [e]mployees are entitledunder Section 8(a)(3) of the Act to a 30 day graceperiod from the date theagreementactuallybecame offectivewhich is the execution date of October 26 1970and not the retroactive effective date of April 1 1970Idat 128 The fact that Reliford continued at workduring the hiatus unlike Porter and Pounds who wereon strike only serves to highlight the illegality of Respondent s actions hereAt least in Reliford s case hecontinued to earn wages under an extended interimagreement from which dues could be deducted Howmuch more egregious under the statute for the Unionhere to demand a deduction from later wages for pastdues accrued by employees while not at work as a condition for returning to work after the strike Respondentcitesno authority contra in support of the severalclaimed exceptions to the rules recited here barring retroactive application of union security provisionsIn rejecting the various defenses I have assumed arguendo the assertions for which there is no record support that Porter and Pound had assented to retroactiveapplication of the union security provision Such assentwould be legally irrelevant to the statutory issues in thiscase as is the further claim which again has no recordsupport that the checkoff authorizations of Porter andPounds remained in effect dunng the strike periodWhether that is so has no bearing on their right toremain free of union dues as a condition of employmentduring the period when a collective bargaining agreement containing a valid union secunty clause is not ineffectNor is the Union s related argument that it acted lawfully because the payments of moneys to it by the Employer were in accordance with the requirements of Section 302(4)(c) germane to the issues in this case Assuming the argument factually is correct only serves to savethe parties from a charge of criminal conduct Howevercompliance with Section 302 does not create an independent right in the Union to demand dues payments asa condition of employment which are not otherwise inaccord with the rights of employees guaranteed by Section 8(a)(3) and (b)(1)(A) and (2) of the Act In anyevent a checkoff authorization simply is a contract between the employer and employee to provide for an assignmentof wagesMachinists Local 2045 (Eagle Signal)268 NLRB 635 637 (1984) Althoughthe language ofthe checkoff in the instant case is not in evidence theUnion does not suggest that the ones signed by Porterand Pounds somehow granted any additional benefits totheUnion or waived the employees statutory rightsMoreover as previously noted even assuming the physi 388DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcal existence of a wage assignment contract during thehiatus that contract was not capable of performance bythe parties that the employees were not receiving wagesbecause they were on strike It hardly follows as Respondent argues that these wage assignments can provide a lawful basis for its conduct in issue here Therefore the Union has violated Section 8(b)(1)(A) and (2) asalleged in the complaintCONCLUSIONS OF LAW1Precision Fabricators Inc is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act2The Respondent Shopmen s Local Union No 455International Association of Bridge Structural and Ornamental Iron Workers AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act3The Respondent Union s attempt to cause the Employer to discharge Samuel G Porter and Daniel Poundsviolated Section 8(b)(1)(A) and (2) of the Act because itattempted to cause an employer to discriminate regarding the tenure of employment of its employees in violation of Section 8(a)(3) of the Act thereby encouragingmembership in Respondent Union4 The Respondent Union s aforesaid acts and conductare unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I shall recommend that it beordered to cease and desist and to take certain affirmative action designed to effectuate the policies of the ActAccordingly it is recommended that Respondent notifytheEmployer in writingwith a copy to Samuel GPorter and Daniel Pounds that it does not seek their discharge or any deduction from their wages for anyclaimed dues delinquency Respondent also shall removefrom its files and ask the Employer to remove from itsfilesany reference including its letter of 12 May 1986 toitsdemand for the unlawful discharge of Porter andPounds and notify said employees in writing that it hasdone so and that it will not use this unlawful requestagainst them in any wayThe prayer for relief in the complaint requests that theremedy include authorization for discovery proceedingspursuant to the Federal Rules of Civil Procedure inorder to secure compliance with any order of the BoardThe General Counsel does not contend that there areany special circumstances here present necessitating departure from the traditional remedy in similar cases and Iwill not include that requested remedy hereNorthwindMaintenance Co281NLRB 317 (1986)0 L WillisInc278 NLRB 203 (1986)On these findings of fact and conclusions of law andon the entire record I issue the following recommended22 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theORDERThe Respondent Shopmen s Local Union No 455International Association of Bridge Structural and Ornamental IronWorkersAFL-CIO Garden City NewYork its officers agents and representatives shall1Cease and desist from(a)Attempting to cause Precision Fabricators Inc todiscriminate against Samuel G Porter Daniel Pounds orany other employee in violation of Section 8(a)(3) of theAct(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act except to the extent thatsuch rights may be affected by a lawful agreement requirmg membership in a labor organization as a condition of employment2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Notify Precision Fabricators Inc in writing with acopy to Samuel G Porter and Daniel Pounds that itdoes not seek their discharge or a deduction of duesfrom their wages because of any claimed dues delinquency(b)Remove from its files and ask Precision Fabricators Inc to remove from its files any reference including its letter of 21 May 1986 to its demand for the unlawfuldischargeof Samuel G Porter and DanielPounds and notify them in writing that it has done soand it will not use this unlawful request against them inany way(c) Post at its office and meeting hall if any copies ofthe attached notice markedAppendix 3 Copies of thenotice on forms provided by the Regional Director forRegion 29 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to members are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(d)Additional copies of the Appendix shall be signedby Respondents authorized representative and forthwithreturned to the Regional Director for Region 29 Thesenotices shall be furnished to Precision Fabricators Incand posted in places where notices to employees customarily are posted if this Employer is willing to do so(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyBoard and all objections to them shall be deemed waived for all purposes3 If thisOrder is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board IRON WORKERSLOCAL 455 (PRECISION FABRICATORS)1389APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT attempt to cause Precision FabricatorsInc to discriminateagainst SamuelG Porter DanielPounds or any other employee in violation of Section8(a)(3) of the ActWE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act except to the extent that suchrightsmay be affected by a lawful agreement requiringmembership in a labor organization as a condition of employmentWE WILL notifyPrecision Fabricators Inc in writingwith a copy to SamuelG Porter andDaniel Pounds thatwe do not seek their discharge or a deduction of duesfrom their wages because of any claimed dues delinquencyWE WILL remove from our files and ask PrecisionFabricators Inc to remove from its files any referenceincluding our letter of 21 i May 1986 to our demand forthe unlawful discharge of Samuel G Porter and DanielPounds and notify them in writing that we have done soand we will not use this unlawful request against them inany waySHOPMEN SLOCAL UNION No 455 INTERNATIONALASSOCIATIONOFBRIDGESTRUCTURAL AND ORNAMENTAL IRONWORKERS AFL-CIO